     Case 4:19-cv-03537 Document 17 Filed on 12/02/19 in TXSD Page 1 of 1
                                                                             United States District Court
                                                                               Southern District of Texas
                      UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS                             ENTERED
                            HOUSTON DIVISION                                  December 02, 2019
                                                                               David J. Bradley, Clerk

Roxanne Gant,                              §
                                           §
      Plaintiff,                           §
                                           §
v.                                         §      CIVIL ACTION 4:19−cv−03537
                                           §
The Coca−Cola Company,                     §
                                           §
      Defendant.                           §

                       CONDITIONAL DISMISSAL ORDER

      The Court has been advised that a settlement has been reached between the
parties. Accordingly, it is hereby
      ORDERED that this case is DISMISSED WITHOUT PREJUDICE to
reinstatement of Plaintiff's claims, unless any party represents in writing filed with the
Court on or before January 2, 2020 that the settlement could not be completely
documented.
     All pending motions are hereby DENIED, as moot.

     Signed the 2nd of December 2019.
